 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                                  EASTERN DISTRICT OF CALIFORNIA

 6

 7   STEVEN DEON TURNER, JR.,                                  Case No. 1:18-cv-00930-DAD-EPG (PC)
 8                         Plaintiff,                          ORDER DIRECTING THE CLERK OF
                                                               COURT TO CLOSE THE CASE
 9            v.
                                                               (ECF NO. 10)
10   R. WOOD, et al.,
11                         Defendants.
12

13            On September 28, 2018, Plaintiff filed a notice1 stating that he voluntarily dismissed this

14   action without prejudice. (ECF No. 10). In light of the dismissal, this action has been terminated,

15   Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and

16   has been dismissed without prejudice. Accordingly, the Clerk of Court is DIRECTED to

17   terminate all pending motions and deadlines and close this case.

18
     IT IS SO ORDERED.
19

20       Dated:      October 2, 2018                                     /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27            1
                Although Plaintiff titled his notice of dismissal as a “Notice of Motion of Withdrawal of this Civil Action
     Without Prejudice,” the Court construes this notice as a notice of dismissal under Rule 41(a)(1)(A)(i) of the Federal
28   Rules of Civil Procedure.
                                                               1
